397 F.2d 621
130 U.S.App.D.C. 60
Clarence J. COLEMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 20220.
United States Court of Appeals District of Columbia Circuit.
Nov. 9, 1966.

Mr. Claire O. Ducker, St., Washington, D.C., was on the pleadings for appellant.
Messrs. David G. Bress, U.S. Atty., and Frank Q. Nebeker, Charles L. Owen and Robert Kenly Webster, Asst. U.S. Attys., were on the pleadings for appellee.
Before BAZELON, Chief Judge and MCGOWAN and LEVENTHAL, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
This court having ordered appellee to show cause why the conviction should not be reversed on the ground that the record shows that a substantial issue of admissibility seriously pressed by appellant was not, for what appears to have been improper, erroneous, or irrelevant considerations, resolved by the trial judge; and appellee having submitted its response to said order, and the court having considered appellee's response and the record on appeal; and the court being of the view that the trial judge's reasons for refusing to resolve the admissibility issue were highly unjudicial; and since the trial was by the court sitting without a jury, a remand for hearing on the issue of admissibility alone is inappropriate, it is


2
Ordered by the court that the judgment of the District of Columbia Court of Appeals, appealed from herein, is reversed and this case is remanded with instructions to grant appellant a new trial.


3
Circuit Judge LEVENTHAL did not participate in the foregoing order.